Exhibit 10.1
 
EXECUTION VERSION
 
 
 
 
 
 
 
 

 
 
 
 
SHAREHOLDERS’ AGREEMENT


by and among


SIGNET JEWELERS LIMITED,


GREEN EQUITY INVESTORS VI, L.P.


GREEN EQUITY INVESTORS SIDE VI, L.P.


LGP ASSOCIATES VI-A LLC


and


LGP ASSOCIATES VI-B LLC


Dated as of October 5, 2016
 
 
 
 
 
 
 


 
 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

    Page       ARTICLE I GOVERNANCE
1
 
1.1
Board of Directors
1
1.2
Voting
4
 
ARTICLE II OTHER COVENANTS
4
 
2.1
Preemptive Rights
4
2.2
Information Rights
6
2.3
Standstill
7
2.4
Transfer Restrictions
9
 
ARTICLE III  REPRESENTATIONS AND WARRANTIES
 
10
3.1
Representations and Warranties of the Shareholders
10
3.2
Representations and Warranties of the Company
11
 
ARTICLE IV  DEFINITIONS
 
11
4.1
Defined Terms
11
4.2
Terms Generally
15
 
ARTICLE V   MISCELLANEOUS
 
16
5.1
Term
16
5.2
Amendments and Waivers
16
5.3
Successors and Assigns
16
5.4
Confidentiality
16
5.5
Severability
17
5.6
Counterparts
17
5.7
Entire Agreement
17
5.8
Governing Law; Jurisdiction
17
5.9
WAIVER OF JURY TRIAL
18
5.10
Specific Performance
18
5.11
No Third-Party Beneficiaries
18
5.12
Notices
18
5.13
Corporate Opportunities
19


i

--------------------------------------------------------------------------------

SHAREHOLDERS’ AGREEMENT, dated as of October 5, 2016 (as may be amended from
time to time, this “Agreement”), by and among Signet Jewelers Limited, a Bermuda
exempted company (the “Company”), and each of Green Equity Investors VI, L.P., a
Delaware limited partnership (“Fund VI”), Green Equity Investors Side VI, L.P.,
a Delaware limited partnership (“Fund Side VI”), LGP Associates VI-A LLC, a
Delaware limited liability company (“LGP Associates VI-A”), and LGP Associates
VI-B LLC, a Delaware limited liability company (“LGP Associates VI-B” and,
together with Fund VI, Fund Side VI and LGP Associates VI-A, the “Initial
Shareholder”).  The obligations of the Initial Shareholder set forth in this
Agreement shall be several and not joint among Fund VI, Fund Side VI, LGP
Associates VI-A and LGP Associates VI-B and apportioned in percentages of
62.003520%, 36.954080%, 0.075200% and 0.967200% respectively.
 
W I T N E S S E T H:
 
WHEREAS, the Company, Fund VI and Fund Side VI have entered into an Investment
Agreement, dated as of August 24, 2016 (as may be amended from time to time, the
“Investment Agreement”), pursuant to which, among other things, the Company is
issuing to the Initial Shareholder Series A Convertible Preference Shares (the
“Convertible Preference Shares”);
 
WHEREAS, simultaneously with the execution and delivery of this Agreement by the
parties hereto, the Company and the Initial Shareholder have entered into a
Registration Rights Agreement, dated as of October 5, 2016 (as may be amended
from time to time, the “Registration Rights Agreement”), pursuant to which,
among other things, the Company grants the Initial Shareholder certain
registration and other rights with respect to the Convertible Preference Shares
and Common Shares; and
 
WHEREAS, each of the parties hereto wishes to set forth in this Agreement
certain terms and conditions regarding the Initial Shareholder’s ownership of
the Securities.
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:
 
ARTICLE I
 
GOVERNANCE
 
1.1           Board of Directors.
 
(a)            Effective as of the Closing, the board of directors of the
Company (the “Board”) will increase the size of the Board to eleven (11) members
and the Board shall appoint Jonathan Sokoloff to the Board to serve for a term
expiring at the 2017 annual general meeting of the Company’s shareholders or
until his successor is duly elected and qualified.  Upon his appointment to the
Board, the Company will promptly appoint Jonathan Sokoloff to serve as a member
of the Compensation Committee and the Nomination and Corporate Governance
Committee.

--------------------------------------------------------------------------------

(b)            For so long as the Approved Holders beneficially own at least (i)
thirty-five percent (35%) of the total number of Convertible Preference Shares
beneficially owned by the Initial Shareholder as of the Closing (or the total
number of Common Shares (on an “as-converted basis”) beneficially owned by the
Initial Shareholder as of the Closing) (or a combination thereof, without
duplication) or (ii) five percent (5%) of the total number of issued Common
Shares (on an “as-converted basis”), the Majority Approved Holders shall have
the right to designate one (1) designee to be nominated by the Company for
election (including in accordance with Section 6(c) of the Company’s Certificate
of Designation of Series A Convertible Preference Shares (the “Series A
Certificate”), if applicable), to the Board; provided that such designee is (A)
an employee or partner of Leonard Green & Partners, L.P. and reasonably
acceptable to the Company, which approval shall not be unreasonably withheld or
(B) acceptable to the Company in its sole discretion.  At any time that none of
the thresholds set forth in this Section 1.1(b) are satisfied, at the written
request of the Board, the designee shall promptly resign, and the Approved
Holders shall cause the designee promptly to resign, from the Board.
 
(c)            For so long as the Majority Approved Holders have the right to
designate a director for nomination pursuant to Section 1.1(b), the Board shall
include such designee in the slate of nominees to be elected or appointed to the
Board at the next (and each applicable subsequent) annual or special meeting of
shareholders (including pursuant to Section 6(c) of the Series A Certificate, if
applicable), subject to such designee’s satisfaction of all applicable
requirements regarding service as a director of the Company under Applicable Law
and NYSE rules (or the rules of the principal market on which the Common Shares
are then listed) regarding service as a director and such other criteria and
qualifications for service as a director applicable to all directors of the
Company as in effect on the date thereof; provided, however, that in no event
shall any such designee’s relationship with the Approved Holders or their
Affiliates (or any other actual or potential lack of independence resulting
therefrom) be considered to disqualify such designee from being a member of the
Board pursuant to this Section 1.1.
 
(d)            For so long as the Majority Approved Holders have the right to
designate a director for nomination pursuant to Section 1.1(b):
 
(i)            the Company or the Board shall (A) to the extent necessary cause
the Board to have a vacancy to permit such Person to be added as a member of the
Board, (B) nominate such Person for election to the Board in accordance with
Section 1.1(c) and (C) recommend that the Company’s shareholders vote in favor
of the Person designated for nomination by the Majority Approved Holders.  In
the event of the death, disability, resignation or removal of any Person
designated by the Majority Approved Holders as a member of the Board, subject to
the continuing satisfaction of the applicable threshold set forth in Section
1.1(b), the Majority Approved Holders may designate a Person satisfying the
criteria and qualifications set forth in Section 1.1(c) to replace such Person,
and the Company shall cause such newly designated Person to fill such resulting
vacancy.  So long as any Person designated by the Majority Approved Holders as a
member of the Board is eligible to be so designated in accordance with this
Section 1.1, the Company shall not take any action to remove such Person as a
director without Cause without the prior written consent of the Majority
Approved Holders;
- 2 -

--------------------------------------------------------------------------------

(ii)            The Company shall appoint Jonathan Sokoloff (and any successors)
to serve as a member of the Compensation Committee and the Nomination and
Corporate Governance Committee, subject to meeting the applicable requirements
for service on each such committee as set forth in the New York Stock Exchange
Listed Company Manual, the Company’s corporate governance guidelines applicable
to all of the members of each such committee and each such committee’s charter. 
Such designee shall be entitled to attend meetings of any committee of the Board
in a non-voting observer capacity;
 
(iii)            the Majority Approved Holders’ designee for the Board shall be
entitled to compensation consistent with the compensation received by other
members of the Board, including any fees and equity awards, and reimbursement
for reasonable, out-of-pocket and documented expenses incurred in attending
meetings of the Board and its committees;
 
(iv)            the Company shall provide the Majority Approved Holders’
designee for the Board with the same rights to indemnification and advancement
and the same director and officer insurance that it provides to the other
members of the Board; and
 
(v)            the Company shall have the right to implement reasonable recusal
requirements applicable to all of the meetings of its Board, and any committees
thereof, to ensure that no Confidential Information of the Company, its
Subsidiaries or its Affiliates is disclosed to a competitor, supplier or vendor,
which shall be reasonably acceptable to the Majority Approved Holders.
 
(e)            For so long as the Majority Approved Holders have the right to
designate a director for nomination pursuant to Section 1.1(b), the Majority
Approved Holders shall have the right to designate one (1) non-voting observer
to the Board, subject to such observer’s satisfaction of all requirements
regarding service as a board observer of the Company under Applicable Law and
NYSE rules (or the rules of the principal market on which the Common Shares are
then listed) regarding service as a board observer of the Company; provided that
such observer is an employee or partner of Leonard Green & Partners, L.P. and
reasonably acceptable to the Company, which approval shall not be unreasonably
withheld, or otherwise acceptable to the Company in its sole discretion.  Such
observer to the Board shall have (i) the right to attend all Board meetings and
all committee meetings of the Board as an observer (but whose presence shall not
be counted towards the Board’s quorum), (ii) the right to receive advance notice
of each meeting, including such meeting’s time and place, at the same time and
in the same manner as such notice is provided to the members of the Board and
(iii) the right to receive copies of all materials, including notices, minutes,
consents and regularly compiled financial and operating data distributed to the
members of the Board at the same time as such materials are distributed to the
Board; provided, however, the Company shall have the right to exclude such
observer or withhold such information to the extent such observer’s presence or
receipt of such information could reasonably be expected to result in the loss
of attorney-client privilege or any other privilege or a violation of antitrust,
export control or other Laws, breach of any confidentiality agreement or any
other adverse consequence to the Company.  The initial Board observer shall be
Jonathan Seiffer.  The Board observer shall be bound by all confidentiality,
conflicts of interests, trading and disclosure and other governance requirements
of a director on the Board.
 
(f)            For so long as the Majority Approved Holders have the right to
designate a director for nomination pursuant to Section 1.1(b), the Company
shall not, without the prior written approval of the Majority Approved Holders,
increase the size of the Board in excess of eleven (11) or decrease the size of
the Board if such decrease would require the resignation of the Majority
Approved Holders’ designee from the Board.
- 3 -

--------------------------------------------------------------------------------

(g)            If the Majority Approved Holders have the right to designate a
director for nomination pursuant to Section 1.1(b) and the Majority Approved
Holders notify the Company in writing that the Majority Approved Holders elect
or agree not to designate a director for nomination, then the Majority Approved
Holders shall have the right to instead designate a second non-voting observer
to the Board with the rights set forth in Section 1.1(e).
 
1.2           Voting.  For so long as the Majority Approved Holders have the
right to designate a director for nomination pursuant to Section 1.1(b), at each
meeting of the shareholders of the Company and at every postponement or
adjournment thereof, each Shareholder shall take such action as may be required
so that all of the Convertible Preference Shares or Common Shares beneficially
owned, directly or indirectly, by such Shareholder and entitled to vote at such
meeting of shareholders are voted (i) in favor of each director nominated and
recommended by the Company’s Nomination and Corporate Governance Committee of
the Board for election at any such meeting (provided that such nomination is not
inconsistent with Section 1.1(b)), and against the removal of any director
designated by the Nomination and Corporate Governance Committee of the Board,
(ii) against any shareholder nominations for director which are not approved and
recommended by the Board for election at any such meeting, (iii) in favor of the
Company’s “say-on-pay” proposal and any proposal by the Company relating to
equity compensation that has been approved by the Compensation Committee of the
Board, (iv) in favor of the Company’s proposal for ratification of the
appointment of the Company’s independent registered public accounting firm and
(v) in accordance with the recommendation of the Board with respect to any
proposed business combination between the Company and any other Person, but no
Shareholder shall be under any obligation to vote in the same manner as
recommended by the Board or in any other manner, other than in its sole
discretion, with respect to any other matter.
 
ARTICLE II
 
OTHER COVENANTS
 
2.1           Preemptive Rights.
 
(a)            For so long as the Majority Approved Holders have the right to
designate a director for nomination pursuant to Section 1.1(b), the Shareholders
shall be entitled to the preemptive rights set forth in this Section 2.1 with
respect to any issuance of Common Shares or Equity-based Securities by the
Company (the “New Issue Securities”) following the Closing and, with respect to
an issuance in connection with the sale of Equity-based Securities in an initial
public offering, its current and future Subsidiaries (each a “Group Company” and
collectively, the “Group Companies”), other than a Permitted Issuance (a
“Preemptive Rights Issuance”).
- 4 -

--------------------------------------------------------------------------------

(b)            If the Company at any time or from time to time effects a
Preemptive Rights Issuance, the Company shall give written notice to the
Shareholders a reasonable period in advance of such issuance (but in no event
later than twenty (20) days prior to such issuance), which notice shall set
forth the number and type of the securities to be issued, the issuance date, the
offerees or transferees, the price per security, and all of the other material
terms and conditions of such issuance (the “Preemptive Rights Offer Notice”). 
Each Shareholder may, by irrevocable written notice to the Company (a
“Preemptive Rights Acceptance Notice”) delivered no later than ten (10) days
after delivery of such Company notice, commit itself to purchase (or designate
an Affiliate thereof to purchase) up to such number of securities as necessary
to maintain such Shareholder’s Percentage Ownership of the Company as of
immediately prior to such Preemptive Rights Issuance, which number shall be
specified by such Shareholder in such Preemptive Rights Acceptance Notice (which
amount shall not exceed the number of securities necessary to maintain the
Shareholder’s Percentage Ownership of the Company as of immediately prior to
such Preemptive Rights Issuance), on the same terms and conditions as such
Preemptive Rights Issuance (it being understood and agreed that the price per
security that such Shareholder shall pay shall be the same as the price per
security set forth in the Preemptive Rights Offer Notice).  If a Shareholder
exercises its preemptive rights hereunder with respect to such Preemptive Rights
Issuance, the Company shall issue to such Shareholder (or its designated
Affiliates) the number of securities specified in such Preemptive Rights
Acceptance Notice in accordance with the terms of the issuance but in no event
earlier than twenty (20) days after delivery of the Preemptive Rights Offer
Notice.  For the avoidance of doubt, in the event that the issuance of New Issue
Securities in a Preemptive Rights Issuance involves the purchase of a package of
securities that includes New Issue Securities and other securities in the same
Preemptive Rights Issuance, each Shareholder shall only have the right to
acquire its applicable pro rata portion of such other securities, together with
its applicable pro rata portion of such New Issue Securities, in the same manner
described above (as to amount, price and other terms).  If the Shareholders
exercise their right to purchase under this Section 2.1 with respect to less
than their pro rata portion of the Preemptive Rights Issuance proposed to be
issued and sold, the Company shall have ninety (90) days thereafter to sell any
or all of the remaining New Issue Securities (i.e., those not to be sold to a
Shareholder), upon terms and conditions no less favorable to the Company, and no
more favorable to the purchasers of such New Issue Securities, than those set
forth in the Preemptive Rights Offer Notice. In the event the Company has not
sold such New Issue Securities within such ninety (90)-day period, the Company
shall not thereafter issue or sell any New Issue Securities without first
offering such securities to the Shareholders in the manner provided in this
Section 2.1. The purchase of New Issue Securities by the Shareholders pursuant
to this Section 2.1 shall be consummated simultaneously with the closing of the
sale of the New Issue Securities set forth in the Preemptive Rights Offer
Notice, but in no event prior to twenty (20) days after the submission of the
Preemptive Rights Offer Notice to each Shareholder.
 
(c)            The election by a Shareholder not to exercise its preemptive
rights hereunder in any one instance shall not affect its right as to any future
Preemptive Rights Issuances.
 
(d)            Notwithstanding anything contained in this Section 2.1, to the
extent a Preemptive Rights Issuance is being made only to investors that are
“accredited investors” within the meaning of Rule 501 under Regulation D
promulgated under the Securities Act, then, at the option of the Board, in its
sole discretion, any Shareholder may be excluded from the offer to purchase any
securities pursuant to this Section 2.1 and shall have no rights under this
Section 2.1 with respect to such Preemptive Rights Issuance to the extent it is
not an “accredited investor”.
- 5 -

--------------------------------------------------------------------------------

(e)            If the Board determines in good faith that circumstances require
the Company to effect a Preemptive Rights Issuance without first complying with
the terms set forth in this Section 2.1, the Company shall be permitted to do so
without complying with the terms set forth in this Section 2.1 in connection
with such Preemptive Rights Issuance; provided that as promptly as practicable,
but in any event within thirty (30) days, following such Preemptive Rights
Issuance, the Company permits each Shareholder to purchase its proportionate
amount of the applicable securities, taking into account the securities
previously issued in such Preemptive Rights Issuance, in the manner contemplated
by this Section 2.1.
 
(f)            Notwithstanding anything to the contrary contained herein, the
Company shall not be required to issue any securities pursuant to this Section
2.1, and may modify the voting or other rights of such securities, in each case
to the extent that the issuance of such securities to a Shareholder would
constitute noncompliance with NYSE rules (or the rules of the principal market
on which the Common Shares is then listed) regarding approval by shareholders or
would require such approval.
 
2.2           Information Rights.
 
(a)            For as long as the Majority Approved Holders have the right to
designate a director for nomination pursuant to Section 1.1(b), and subject to
Section 5.4, (i) the Company shall provide the Approved Holders with (A)
unaudited monthly (as soon as reasonably practicable after they become available
but no later than the earlier of (1) the time they are provided to the Board and
(2) fifteen (15) days after the end of each month) financial statements, (B)
quarterly (as soon as reasonably practicable after they become available but no
later than forty-five (45) days after the end of each of the first three
quarters of each fiscal year of the Company) financial statements; provided that
this requirement shall be deemed to have been satisfied if on or prior to such
date, the Company files its quarterly report on Form 10-Q for the applicable
fiscal quarter with the SEC and (C) audited (by a nationally recognized
accounting firm) annual (as soon as reasonably practicable after they become
available but no later than ninety (90) days after the end of each fiscal year
of the Company) financial statements; provided that this requirement shall be
deemed to have been satisfied if on or prior to such date, the Company files its
annual report on Form 10-K for the applicable fiscal year with the SEC, in each
case, prepared in accordance with GAAP as in effect from time to time, which
statements shall include the consolidated balance sheets of the Company and its
Subsidiaries and the related consolidated statements of income, shareholders’
equity and cash flows and (ii) subject to reasonable restrictions imposed by the
Company to comply with antitrust, export control and other Laws and to avoid
disclosure to competitors, suppliers and vendors, the Company shall permit the
Approved Holders or any authorized representatives designated by the Approved
Holders reasonable access to visit and inspect any of the properties of the
Company or any of its Subsidiaries, including its and their books of accounting
and other records, and to discuss its and their affairs, finances and accounts
with its and their officers, all upon reasonable notice and at such reasonable
times and as often as the Approved Holders may reasonably request.  Any
investigation pursuant to this Section 2.2 shall be conducted during normal
business hours and in such manner as not to interfere unreasonably with the
conduct of the Company and its Subsidiaries.
 
(b)            For as long as the Approved Holders have the right to designate a
director for nomination pursuant to Section 1.1(b), subject to Section 5.4, the
Company shall provide to the Approved Holders copies of all material written
information that is provided to the Board at substantially the same time at
which such information is first delivered or otherwise made available in writing
to the Board; provided, however, that the Company shall not be required to
provide information to the extent it could reasonably be expected to result in
the loss of privilege or a violation of antitrust, export control or other Laws.
- 6 -

--------------------------------------------------------------------------------

(c)            Nothing herein shall require the Company or any of its
Subsidiaries to disclose any information to the extent (i) prohibited by
Applicable Law or (ii) that such disclosure would reasonably be expected to
cause a violation of any agreement to which the Company or any of its
Subsidiaries is a party or would cause a risk of loss of privilege to the
Company or any of its Subsidiaries (provided that the Company shall use
reasonable best efforts to make appropriate substitute arrangements under
circumstances where the restrictions in clauses (i) and/or (ii) apply).
 
(d)            Notwithstanding anything else in this Agreement and without
limiting the foregoing, the Approved Holders shall implement reasonable
firewalls and confidentiality screens, which extend to such of the Approved
Holders and their Affiliates, employees, directors, partners and members as is
reasonably necessary to ensure that no Confidential Information of the Company,
its Subsidiaries or its Affiliates is disclosed to, shared with, or used by or
in connection with Other Investments of the Purchaser Group, and which shall be
reasonably acceptable to the Company.  The Company acknowledges and agrees that
employees of the Initial Shareholder or its Affiliates serve as directors of
portfolio companies of the Initial Shareholder or its Affiliates, and such
portfolio companies shall not be deemed to have received or used Confidential
Information solely due to the dual role of any such employee.
 
2.3           Standstill.
 
(a)            Until the later of (x) the three (3)-year anniversary of the
Closing and (y) the date on which no nominee designated by the Majority Approved
Holders serves on the Board and the Shareholders are no longer entitled to
designate any directors for nomination pursuant to Section 1.1 (or have
irrevocably waived their right), each Shareholder agrees that, without the prior
approval of the Board, such Shareholder will not, directly or indirectly:
 
(i)            acquire, offer or propose to acquire, solicit an offer to sell or
agree to acquire, directly or indirectly, alone or in concert with others, by
purchase or otherwise, two percent (2%) or more of any direct or indirect
“beneficial ownership” (as defined in Rule 13d-3 and Rule 13d-5 under the
Exchange Act) of Common Shares, any securities convertible or exchangeable into
Common Shares or direct or indirect rights, warrants or options to acquire, or
securities convertible into or exchangeable for, two percent (2%) or more of any
voting securities of the Company, excluding any Common Shares or other
securities acquired pursuant to a conversion of the Series A Preference Shares,
bonus issue, dividend or distributions by the Company or otherwise acquired
pursuant to the Transaction Documents (as defined in the Investment Agreement),
including pursuant to Section 2.1 of this Agreement;
 
(ii)            except as otherwise expressly provided in this Agreement, make,
or in any way participate in, directly or indirectly, alone or in concert with
others, any “solicitation” of “proxies” to vote (as such terms are used in the
proxy rules of the SEC promulgated pursuant to Section 14 of the Exchange Act),
whether subject to, or exempt from the federal proxy rules, seek to advise or
influence in any manner whatsoever any Person with respect to the voting of any
voting securities of the Company or seek to propose to influence, advise, change
or control the management, board of directors, policies, affairs or strategy of
the Company by way of any public communication or other communications to
securityholders intended for such purpose;
- 7 -

--------------------------------------------------------------------------------

(iii)            except as otherwise expressly provided in this Agreement, form,
join or in any way participate in a “group” within the meaning of Section
13(d)(3) of the Exchange Act with respect to any voting securities of the
Company;
 
(iv)            acquire, offer to acquire or agree to acquire, directly or
indirectly, alone or in concert with others, by purchase, exchange or otherwise,
(i) any of the assets, tangible or intangible, of the Company or any of its
Affiliates or (ii) direct or indirect rights, warrants or options to acquire any
assets of the Company or any of its Affiliates, except for such assets as are
then being offered for sale by the Company or any of its Affiliates;
 
(v)            arrange, or in any way participate, directly or indirectly, in
any financing for the purchase of two percent (2%) or more of any voting
securities of the Company or any securities convertible into or exchangeable or
exercisable for two percent (2%) or more of any voting securities or assets of
the Company, except for such assets as are then being offered for sale by the
Company or any of its Affiliates;
 
(vi)            otherwise act, alone or in concert with others, to seek to
propose to the Company or any of its shareholders any amalgamation, merger,
business combination, tender or exchange offer, restructuring, recapitalization,
liquidation of or other transaction to or with the Company or otherwise seek,
alone or in concert with others, to control, change or influence the management,
board of directors or policies of the Company or nominate any Person as a
director who is not nominated by the then incumbent directors, or propose any
matter to be voted upon by the shareholders of the Company;
 
(vii)            make any request or proposal to amend, waive or terminate any
provision of Section 2.3(a); provided, that this clause shall not prohibit a
Shareholder from making a confidential request or proposal to the Chief
Executive Officer or Chairman of the Board of the Company seeking an amendment
or waiver of the provisions of this Section 2.3, which the Company may accept or
reject in its sole discretion, so long as any such request is made in a manner
that does not require public disclosure thereof; or
 
(viii)            take any action that might result in the Company having to
make a public announcement regarding any of the matters referred to in clauses
(i) through (vii) of Section 2.3(a), or announce an intention to do, or enter
into any arrangement or understanding or discussions with others to do, any of
the actions restricted or prohibited under clauses (i) through (vii) of Section
2.3(a).
 
(b)            Nothing in Section 2.3(a) will limit the Shareholder’s ability to
vote (subject to Section 1.2 above), Transfer (subject to Section 2.4 below),
convert (subject to Section 7 of the Series A Certificate) or otherwise exercise
rights of  its Common Shares or Series A Preference Shares or the ability of the
Shareholders’ director designee elected to the Board pursuant to Section 1.1 to
vote or otherwise exercise his or her legal duties or otherwise act in his or
her capacity as a member of the Board.
- 8 -

--------------------------------------------------------------------------------

2.4           Transfer Restrictions.
 
(a)            Except as otherwise permitted in this Agreement, until the
earliest of (x) two (2) years following the Closing, (y) the date on which no
nominee designated by the Majority Approved Holders serves on the Board and the
Shareholders are no longer entitled to designate any directors for nomination
pursuant to Section 1.1 (or have irrevocably waived their right) and (z) the
occurrence of a Fundamental Change (as defined in the Series A Certificate), the
Shareholders will not Transfer any Convertible Preference Shares or any Common
Shares issued upon conversion of the Convertible Preference Shares or, if
applicable, issued pursuant to this Agreement.
 
(b)            Notwithstanding Section 2.4(a), the Shareholders shall be
permitted to Transfer any portion or all of their Convertible Preference Shares
or Common Shares issued upon conversion of the Convertible Preference Shares at
any time under the following circumstances:
 
(i)            Transfers to any Permitted Transferee, but only if the transferee
agrees in writing for the benefit of the Company (in form and substance
reasonably satisfactory to the Company and with a copy thereof to be furnished
to the Company) to be bound by the terms of this Agreement, which writing shall
be deemed acceptable to the Company if in the form of a joinder agreement
substantially in the form attached hereto as Exhibit A;
 
(ii)            Transfers pursuant to an amalgamation, merger, tender offer or
exchange offer or other business combination, acquisition of assets or similar
transaction or any change of control transaction entered into by the Company or
any Subsidiary; or
 
(iii)            Transfers that have been approved in writing by the Board prior
to such Transfer.
 
(c)            Notwithstanding Sections 2.4(a) and (b), for as long as any
Convertible Preference Shares issued pursuant to the Investment Agreement are
issued, without the prior written consent of the Company in its sole discretion,
no Shareholder may Transfer any Convertible Preference Shares or Common Shares
issued or issuable upon conversion of the Convertible Preference Shares to (i)
any Company Competitor, (ii) any Person that has filed a Schedule 13D or
Schedule 13G with respect to its ownership of shares of the Company if (A) such
Person has a current obligation to file a Schedule 13D or Schedule 13G and (B)
the last such Schedule 13D or Schedule 13G or amendment thereto filed by such
Person states that such Person beneficially owns more than 5% of the issued and
outstanding Common Shares, (iii) any Person that such Shareholder knows or
reasonably should know is or has been an activist investor in the three years
prior to such Transfer or (iv) any Person that such Shareholder knows (after
reasonably inquiry of such Person) would be required to file a Schedule 13D or
Schedule 13G with respect to its ownership of shares of the Company as a result
of such Transfer (each a “Prohibited Transferee”); provided that no such
restriction in this Section 2.4(c) shall apply to a Transfer in a registered
public offering (other than a direct placement) or pursuant to Rule 144
(provided such Transfer pursuant to Rule 144 either is not a direct placement or
satisfies the requirements of paragraph (f) of such rule), so long as in the
case of either (A) or (B) such Transfer is not knowingly (without any obligation
of investigation) made by any Shareholder to a Prohibited Transferee (other than
a Schedule 13G filer, except for any Schedule 13G filer who is a Company
Competitor).
- 9 -

--------------------------------------------------------------------------------

(d)            Notwithstanding anything in this Agreement or the Company’s Code
for Securities Transactions to the contrary or otherwise, “Transfer” shall not
include, and this Section 2.4 shall not prohibit, any encumbrance or pledge of
any Convertible Preference Shares or Common Shares issued upon conversion of the
Convertible Preference Shares pursuant to one or more credit facilities of any
Affiliate of the Initial Shareholder, so long as the Initial Shareholder (i)
provides written notice to the Company if any event of default pursuant to any
such credit facility results in any lender thereunder foreclosing on such
collateral, (ii) makes provision such that the Company will be entitled to
redeem any Convertible Preference Shares before or after such foreclosure for
the redemption price set forth in Section 8(a) of the Series A Certificate and
(iii) makes provision such that any lender thereunder will not be entitled to
exercise any rights pursuant to Section 1.1 hereof, including in the event of
any foreclosure.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Shareholders.  The Initial
Shareholder, as of the date hereof, and each other Shareholder, as of the date
such Shareholder becomes a party to this Agreement, hereby represent and warrant
to the Company as follows:
 
(a)            Such Shareholder has been duly formed, is validly existing and is
in good standing under the laws of its jurisdiction of organization.  Such
Shareholder has all requisite power and authority to execute and deliver this
Agreement and to perform its obligations under this Agreement.
 
(b)            The execution and delivery by such Shareholder of this Agreement
and the performance by such Shareholder of its obligations under this Agreement
does not and will not conflict with, violate any provision of, or require the
consent or approval of any Person under, (i) Applicable Law, (ii) the
organizational documents of such Shareholder, or (iii) any Contract to which
such Shareholder is a party or to which any of its assets are subject, in case
of clauses (i) and (iii), except as would not be reasonably expected to have a
material adverse effect on such Shareholder’s performance of its obligations
hereunder.
 
(c)            The execution, delivery and performance of this Agreement by such
Shareholder has been duly authorized by all necessary corporate (or similar)
action on the part of such Shareholder.  This Agreement has been duly executed
and delivered by such Shareholder and, assuming the due authorization, execution
and delivery by the Company, constitutes a legal, valid and binding obligation
of such Shareholder, enforceable against such Shareholder in accordance with its
terms, subject to bankruptcy, insolvency and other laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity.
- 10 -

--------------------------------------------------------------------------------

3.2           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Initial Shareholder as of the date hereof as
follows:
 
(a)            The Company is a duly incorporated and validly existing company
in good standing under the laws of Bermuda.  The Company has all requisite power
and authority to execute and deliver this Agreement and to perform its
obligations under this Agreement.
 
(b)            The execution and delivery by the Company of this Agreement and
the performance of the obligations of the Company under this Agreement do not
and will not conflict with, violate any provision of, or require any consent or
approval of any Person under, (i) Applicable Law, (ii) the organizational
documents of the Company, or (iii) any Contract to which the Company is a party
or to which any assets of the Company and its Subsidiaries are subject, in case
of clauses (i) and (iii), except as would not be reasonably expected to have a
material adverse effect on the Company’s and its Subsidiaries’ ability to
operate in the ordinary course of business consistent with past practice.
 
(c)            The execution, delivery and performance of this Agreement by the
Company has been duly authorized by all necessary corporate action on the part
of the Company.  This Agreement has been duly executed and delivered by the
Company and, assuming the due authorization, execution and delivery by the
Shareholders, constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to
bankruptcy, insolvency and other laws of general applicability relating to or
affecting creditors’ rights and to general principles of equity.
 
ARTICLE IV
 
DEFINITIONS
 
4.1           Defined Terms.  Capitalized terms when used in this Agreement have
the following meanings:
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise.  For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.  For purposes of this Agreement, none of the Shareholders and their
respective Affiliates shall be deemed to be Affiliates of the Company or any of
its Subsidiaries.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Applicable Law” means all applicable provisions of (i) constitutions, statutes,
laws, rules, regulations, ordinances, codes or orders of any Governmental
Entity, and (ii) any orders, decisions, injunctions, judgments, awards or
decrees of any Governmental Entity.
 
“Approved Holders” means the Initial Shareholder and any Permitted Transferees.
- 11 -

--------------------------------------------------------------------------------

“Board” has the meaning set forth in Section 1.1(a).
 
“Cause” means (i) a conviction for a criminal offense involving dishonesty or
(ii) engaging in conduct which brings the applicable director or the Company
into disrepute and which results in material financial detriment to the Company.
 
“Closing” has the meaning set forth in the Investment Agreement.
 
“Common Shares” means the common shares, par value $0.18 per share of the
Company.
 
“Company” has the meaning set forth in the Preamble.
 
“Company Competitor” means any Person that derives at least 10% of its sales
(and in any event at least $25 million of its sales per calendar year) from the
sale of jewelry products and watches (whether retail or wholesale).
 
“Confidential Information” means any and all confidential or proprietary
information pertaining to the Company or its Affiliates, or the respective
businesses and operations thereof, furnished or made available by the Company
to, any Shareholder; provided, that “Confidential Information” shall not include
information that (A) is at the time of disclosure, already in such Shareholder’s
possession (provided, however, that such information is not known by such
Shareholder following reasonable inquiry to be subject to an obligation of
confidentiality owed to the Company or any other Person), (B) is or becomes
generally available to the public other than as a result of a disclosure by such
Shareholder or any of its Representatives in violation of this Agreement or any
applicable confidentiality or non-disclosure agreement, (C) becomes available to
such Shareholder on a non-confidential basis from a source other than the
Company or its Representatives (provided, however, that such source is not known
by such Shareholder following reasonable inquiry to be bound by an obligation of
confidentiality owed to the Company or any other Person) or (D) is developed by
such Shareholder without using all or any portion of Confidential Information or
violating any of the obligations of such Shareholder under this Agreement.
 
“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
as of July 3, 2016, by and between the Company and Leonard Green & Partners,
L.P.
 
“Contract” means any contract, agreement, note, bond, indenture, guarantee,
subcontract, lease or undertaking.
 
“Convertible Preference Shares” has the meaning set forth in the Recitals.
 
“Equity-based Security” means any class or series of shares (including a new
class of common shares of the Company other than Common Shares), any preference
shares or any other equity-like or hybrid securities (including debt securities
with equity components), including options, warrants, convertibles, exchangeable
or exercisable securities, share appreciation rights or any other security or
arrangement whose economic value is derived from the value of the equity of the
Group Companies.
- 12 -

--------------------------------------------------------------------------------

“Exchange Act” means the U.S. Securities and Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
 
“Fund VI” has the meaning set forth in the Preamble.
 
“Fund Side VI” has the meaning set forth in the Preamble.
 
“Governmental Entity” means any foreign, federal or local government, or
regulatory or enforcement authority of any such government or any court,
administrative agency or commission or other authority or instrumentality of any
such government.
 
“Group Company” has the meaning set forth in Section 2.1(a).
 
“Initial Shareholder” has the meaning set forth in the Preamble.
 
“Investment Agreement” has the meaning set forth in the Recitals.
 
“Law” means any applicable federal, state, local, municipal, foreign or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, order, edict, decree, rule, regulation, ruling or other legally binding
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity.
 
“LGP Associates VI-A” has the meaning set forth in the Preamble.
 
“LGP Associates VI-B” has the meaning set forth in the Preamble.
 
“Majority Approved Holders” means, as of any date, the Approved Holders holding
a majority of the Original Preference Shares then held by all Approved Holders.
 
“Majority Shareholders” means, as of any date, the Shareholders holding a
majority of the Common Shares of the Company on a fully-diluted, as converted
basis then held by all Shareholders.
 
“Original Preference Shares” means, as of any date, the Common Shares issuable
upon conversion of the Series A Preference Shares issued pursuant to the
Investment Agreement on the date hereof plus the Common Shares that were
converted from Series A Preference Shares issued pursuant to the Investment
Agreement as of the date hereof (without duplication).
 
“Other Investments” has the meaning set forth in Section 5.13.
 
“Percentage Ownership” means, as to any Shareholder and as of any date, the
percentage equal to (i) the aggregate number of Common Shares held by such
Shareholder on a fully diluted as-converted basis divided by (ii) the total
number of issued Common Shares of the Company on a fully diluted, as-converted
basis.
- 13 -

--------------------------------------------------------------------------------

“Permitted Issuance” means any issuance of Common Shares or Equity-based
Securities in connection with (i) bonus issues or share dividends, but solely to
the extent that holders of Convertible Preference Shares participate in such
issuance, (ii) share splits or subdivisions, (iii) reclassifications,
redomestications and similar transactions (except to the extent that new capital
is raised in connection therewith), (iv) kickers to bona fide lenders, (v)
issuances in respect of any equity incentive, share option, restricted share or
similar plan approved by the Board, (vi) issuances in respect of acquisitions of
another Person (whether by amalgamation, merger, acquisition of the capital
stock of such Person, acquisition of all or substantially all of the assets of
such Person, or other reorganization), (vii) issuances in respect of any
shareholder rights plan or (viii) issuances in respect of conversion of the
Convertible Preference Shares.
 
“Permitted Transferee” means, with respect to any Person, (i) any Affiliate of
such Person, (ii) any successor entity of such Person, (iii) with respect to any
Person that is an investment fund, vehicle or similar entity, any other
investment fund, vehicle or similar entity of which such Person or an Affiliate
of such Person serves as the general partner, manager or advisor, or any
successor entity of the foregoing and (iv) with the consent of the Company, such
consent not to be unreasonably withheld, any limited partners of, or Affiliates
of limited partners of, Fund VI, Fund Side VI, Green Equity Investors VII, L.P.,
a Delaware limited partnership, or Green Equity Investors Side VII, L.P., a
Delaware limited partnership, or any of their parallel or feeder funds.
 
“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or other
entity, whether acting in an individual, fiduciary or other capacity.
 
“Preemptive Rights Acceptance Notice” has the meaning set forth in Section
2.1(b).
 
“Preemptive Rights Issuance” has the meaning set forth in Section 2.1(a).
 
“Preemptive Rights Offer Notice” has the meaning set forth in Section 2.1(b).
 
“Prohibited Transferee” has the meaning set forth in Section 2.4(c).
 
“Purchaser Group” has the meaning set forth in Section 5.13.
 
“Registration Rights Agreement” has the meaning set forth in the Recitals.
 
“Renounced Business Opportunities” has the meaning set forth in Section 5.13.
 
“Representative” means, with respect to any Person, any director, officer,
employee, Affiliate, advisor (including any financial advisor, legal counsel,
accountant or consultant), agent or other representative of such Person.
 
“Securities” shall mean the Convertible Preference Shares, including the Common
Shares underlying the Convertible Preference Shares.
- 14 -

--------------------------------------------------------------------------------

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
“Series A Certificate” has the meaning set forth in Section 1.1(b).
 
“Series A Preference Shares” means preference shares, par value $0.01 per share,
designated as “Series A Convertible Preference Shares”, of the Company issued
pursuant to the Investment Agreement.
 
“Shareholders” means the Initial Shareholder and any Person (i)(x) who acquires
Convertible Preference Shares (or to whom Convertible Preference Shares is
transferred), whether from a Shareholder, the Company or otherwise or, (y) to
whom any rights, interests or obligations hereunder are assigned pursuant to
Section 5.3 and (ii) in the case of both (i)(x) and (i)(y), who executes a
written joinder agreement substantially in the form attached hereto as Exhibit
A.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company or other entity (x) of which such
Person or a subsidiary of such Person is a general partner or (y) of which a
majority of the voting securities or other voting interests, or a majority of
the securities or other interests of which having by their terms ordinary voting
power to elect a majority of the board of directors or Persons performing
similar functions with respect to such Person, is directly or indirectly owned
by such Person and/or one or more subsidiaries thereof.
 
“Transfer” by any Person means directly or indirectly, to sell, transfer,
assign, pledge (subject to Section 2.4(d)), encumber (subject to Section
2.4(d)), hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge (subject to
Section 2.4(d)), encumbrance (subject to Section 2.4(d)), hypothecation or
similar disposition of, any securities owned by such Person or of any interest
(including any voting interest) in any securities owned by such Person.
 
4.2           Terms Generally.  The words “hereby,” “herein,” “hereof,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not merely to the specific section, paragraph or clause in which such word
appears.  All references herein to “Articles” and “Sections” shall be deemed
references to Articles and Sections of this Agreement unless the context shall
otherwise require.  The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.”  References to “$” or
“dollars” means United States dollars.  The definitions given for terms in this
ARTICLE IV and elsewhere in this Agreement shall apply equally to both the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  References herein to any agreement or letter shall be deemed
references to such agreement or letter as it may be amended, restated or
otherwise revised from time to time.
- 15 -

--------------------------------------------------------------------------------

ARTICLE V
 
MISCELLANEOUS
 
5.1           Term.  This Agreement will be effective as of the Closing and,
except as otherwise set forth herein, will continue in effect thereafter until
the mutual written agreement of the Company and the Majority Shareholders.
 
5.2           Amendments and Waivers.  Except as otherwise provided herein, the
provisions of this Agreement may be amended or waived only upon the prior
written consent of the Company and the Majority Shareholders.  No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by Applicable
Law.
 
5.3           Successors and Assigns.  Except as otherwise provided below,
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the parties hereto, in whole or in part (whether by
operation of law or otherwise), without the prior written consent of the Company
and the Majority Shareholders.  Notwithstanding the foregoing, (i) subject to
the execution of a joinder agreement substantially in the form set forth as
Exhibit A, a Shareholder may assign all or any portion of its rights, interests
or obligations under this Agreement to any Person (other than a Prohibited
Transferee) to which such Shareholder assigns or transfers Securities and (ii)
this Agreement may be assigned by operation of law by the Company.  This
Agreement will be binding upon, inure to the benefit of, and be enforceable by
the parties and their respective permitted successors and assigns.  Any
attempted assignment in violation of this Section 5.3 shall be void.
 
5.4           Confidentiality.  The parties recognize that, in connection with
the performance of this Agreement, the Company may provide the Shareholders with
access to, or otherwise furnish the Shareholders with, certain Confidential
Information.  The Shareholders shall keep all Confidential Information strictly
confidential and not disclose any such Confidential Information to any other
Person, except as may be requested or legally compelled (in either case pursuant
to the terms of a valid and effective subpoena or order issued by a Governmental
Entity or pursuant to a civil investigative demand or similar judicial process);
provided, however, that each Shareholder may disclose such Confidential
Information to (i) its Representatives who need to know such Confidential
Information for purposes of such Shareholder’s investment in the Company and who
agree to be bound by the terms of this Section 5.4, (ii) Permitted Transferees
in connection with a proposed Transfer of Convertible Preference Shares or
Common Shares (it being understood that prior to any such disclosures, the
prospective transferee shall be informed of the confidential nature of the
information and the Purchaser shall be responsible for any breach of this
Section 5.4 by such Person) or (iii) the Initial Shareholder’s limited partners;
provided, that for purposes of this clause (iii), such Confidential Information
is limited to financial and other information regarding the Company or its
Subsidiaries that is contractually required or customarily provided to investors
in the Initial Shareholder.  Furthermore, each Shareholder shall not, and shall
cause its Representatives not to, use any Confidential Information for any
purpose whatsoever other than to evaluate, monitor, manage or ascribe a value to
its investment in the Company or enforce its rights under this Agreement.  Each
Shareholder shall take precautions that are reasonable, necessary and
appropriate to guard the confidentiality of the Confidential Information and
shall treat such Confidential Information with at least the same degree of care
which it applies to its own confidential and proprietary information.  In the
event that any Shareholder (or any Affiliates thereof) is requested or required
to disclose any Confidential Information pursuant to this Section 5.4, it shall
provide prompt written notice to the Company of the proposed disclosure prior to
such disclosure and to cooperate with the Company, at the Company’s cost, in any
effort the Company undertakes to obtain a protective order or other remedy. In
the event that such protective order or other remedy is not obtained, or that
the Company waives compliance with this provision, the Shareholder will furnish
only that portion of such information that the Shareholder is advised by legal
counsel is legally required and will exercise their commercially reasonable
efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded such information.  Each Shareholder hereby
acknowledges and agrees that all Confidential Information is and shall at all
times remain the sole and exclusive property of the Company or its Affiliates. 
For the avoidance of doubt, the terms of this Section 5.4 shall survive the
termination of this Agreement.
- 16 -

--------------------------------------------------------------------------------

5.5           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under Applicable
Law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any Applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
5.6           Counterparts.  This Agreement may be executed in two (2) or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that each party need not
sign the same counterpart.
 
5.7           Entire Agreement.  This Agreement (including the documents and the
instruments referred to in this Agreement), together with the Confidentiality
Agreement, the Investment Agreement and the Registration Rights Agreement,
constitutes the entire agreement among the parties or to which they are subject
and supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter of the transactions
contemplated hereby and thereby.
 
5.8           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Delaware
(excluding choice‑of‑law principles of the laws of such State that would permit
the application of the laws of a jurisdiction other than such State), without
regard to any applicable conflicts-of-law principles.  The parties hereto agree
that any suit, action or proceeding brought by any party to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought exclusively
in the Chancery Court of the State of Delaware; provided, however, that to the
extent such jurisdiction is unavailable for any reason, the parties hereby
irrevocably and unconditionally submit to the exclusive jurisdiction of the
federal courts located in the State of Delaware for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby.  Each of the parties hereto submits to the exclusive
jurisdiction of any such court in any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of, or in
connection with, this Agreement or the transactions contemplated hereby and
hereby irrevocably waives the benefit of jurisdiction derived from present or
future domicile or otherwise in such action or proceeding.  Each party hereto
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
- 17 -

--------------------------------------------------------------------------------

5.9           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
5.10            Specific Performance.  The parties hereto agree that irreparable
damage may occur if any provision of this Agreement is not performed in
accordance with the terms hereof and that the parties shall be entitled to seek
an injunction or injunctions or other equitable relief to prevent breaches of
this Agreement or to enforce specifically the performance of the terms and
provisions hereof in any court set forth in Section 5.8, in addition to any
other remedy to which they are entitled at law or in equity.
 
5.11            No Third-Party Beneficiaries.  Nothing in this Agreement shall
confer any rights upon any Person other than the parties hereto and each such
party’s respective heirs, successors and permitted assigns, all of whom shall be
third-party beneficiaries of this Agreement.
 
5.12            Notices.  All notices and other communications in connection
with this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via facsimile (with confirmation), mailed by registered or
certified mail (return receipt requested) or delivered by an express courier
(with confirmation) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):
 
If to the Company, to:
 
Signet Jewelers Limited
Clarendon House, 2 Church Street
Hamilton HM11, Bermuda
Attn:                          Mark Jenkins
E-mail:                      corporatesecretary@jewels.com
Fax:                          +44 (0) 20 7624 0835
 
with copies (which shall not constitute notice) to:
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attn:                        Michael J. Aiello
E-mail:                    michael.aiello@weil.com
Fax:                          (212) 310-8007
- 18 -

--------------------------------------------------------------------------------

If to the Initial Shareholder, to:
 
c/o Leonard Green & Partners, L.P.
11111 Santa Monica Blvd., #2000
Los Angeles, CA 90025
Attn:  Jonathan Seiffer
           Jeffrey Suer
E-mail: seiffer@leonardgreen.com; jsuer@leonardgreen.com
Facsimile:  (310) 954-0404
 
with a copy (which shall not constitute notice) to:
 
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022-4834
Attn:                          Howard A. Sobel
                           Jason H. Silvera
E-mail:                       howard.sobel@lw.com
                            jason.silvera@lw.com
Fax:                    (212) 751-4864
 
5.13            Corporate Opportunities.  Notwithstanding anything to the
contrary in this Agreement or in any policy or code of the Company, including
the Code of Business and Ethics and the Code of Ethics for Senior Officers, the
Company, on behalf of itself and its Subsidiaries, (a) acknowledges and affirms
that the Initial Shareholder and its Affiliates, employees, directors, partners
and members, including any director or observer designated pursuant to Section
1.1 hereof (the “Purchaser Group”) (i) have participated (directly or
indirectly) and will continue to participate (directly or indirectly) in private
equity, venture capital and other direct investments in corporations, joint
ventures, limited liability companies and other entities (“Other Investments”),
including Other Investments engaged in various aspects of businesses similar to
those engaged in by the Company and its Subsidiaries (and related services
businesses) that may, are or will be competitive with the Company’s or any of
its Subsidiaries’ businesses or that could be suitable for the Company’s or any
of its Subsidiaries’ interests, (ii) have interests in, participate with, aid
and maintain seats on the board of directors or similar governing bodies of,
Other Investments, (iii) may develop or become aware of business opportunities
for Other Investments; and (iv) may or will, as a result of or arising from the
matters referenced in this Section 5.13, the nature of the Purchaser Group’s
businesses and other factors, have conflicts of interest or potential conflicts
of interest, (b) hereby renounces and disclaims any interest or expectancy in
any business opportunity (including any Other Investments or any other
opportunities that may arise in connection with the circumstances described in
the foregoing clauses (i) – (iv) (collectively, the “Renounced Business
Opportunities”)), (c) acknowledges and affirms that no member of Purchaser
Group, including any director or observer designated pursuant to Section 1.1
hereof, shall have any obligation to communicate or offer any Renounced Business
Opportunity to the Company or any of its Subsidiaries, and any member of
Purchaser Group may pursue a Renounced Business Opportunity and (d) acknowledges
and affirms that any of the activities set forth in this Section 5.13 shall not
be considered a violation of any policies and codes of the Company. 
Notwithstanding the foregoing, the Company does not renounce its interest in any
corporate opportunity if such corporate opportunity was offered to a director
solely in his or her capacity as a director of the Company; provided that such
opportunity has not been separately presented to Initial Shareholder or its
Affiliates or is not otherwise being independently pursued by Initial
Shareholder or its Affiliates (in each case whether before or after such
opportunity is presented to such director), other than as a result of a breach
of such director’s confidentiality obligations to the Company pursuant to
Section 5.4 hereof.  Notwithstanding the foregoing, the Company shall not be
prohibited from pursuing any Renounced Business Opportunity as a result of this
Section 5.13.
 
- 19 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.
 
 

  SIGNET JEWELERS LIMITED                
 
By:
/s/ Mark S. Light     Name: Mark S. Light     Title: Chief Executive Officer  
 
     

 
[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

  GREEN EQUITY INVESTORS VI, L.P.           By: GEI Capital VI, LLC, its General
Partner           
 
By:
/s/ Jonathan Seiffer     Name: Jonathan Seiffer     Title: Senior Vice President
         

 

  GREEN EQUITY INVESTORS SIDE VI, L.P.           By: GEI Capital VI, LLC, its
General Partner           
 
By:
/s/ Jonathan Seiffer     Name: Jonathan Seiffer     Title: Senior Vice President
         

 

  LGP ASSOCIATES VI-A LLC           By: Peridot Coinvest Manager LLC, its
manager            By: Leonard Green & Partners, L.P., its manager           By:
LGP Management, Inc., its general partner          
 
By:
/s/ Jonathan Seiffer     Name: Jonathan Seiffer     Title: Senior Vice President
         

 

  LGP ASSOCIATES VI-B LLC           By: Peridot Coinvest Manager LLC, its
manager            By: Leonard Green & Partners, L.P., its manager           By:
LGP Management, Inc., its general partner          
 
By:
/s/ Jonathan Seiffer     Name: Jonathan Seiffer     Title: Senior Vice President
         

 
 
 
 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT
 
 
Signet Jewelers Limited.
Clarendon House, 2 Church Street
Hamilton HM11, Bermuda
Facsimile: +44 (0) 20 7624 0835
Attention: Mark Jenkins
 
Ladies and Gentlemen:
 
Reference is made to the Shareholders’ Agreement, dated as of [●], 2016 (as such
agreement may have been or may be amended from time to time) (the “Agreement”),
by and among Signet Jewelers Limited, a Bermuda exempted company, each of Green
Equity Investors VI, L.P., a Delaware limited partnership, Green Equity
Investors Side VI, L.P., a Delaware limited partnership, LGP Associates VI-A
LLC, a Delaware limited liability company, LGP Associates VI-B LLC, a Delaware
limited liability company, and any other parties identified on the signature
pages of any joinder agreements substantially similar to this joinder agreement
executed and delivered in accordance with the Agreement.  Capitalized terms used
but not otherwise defined herein have the meanings set forth in the Agreement.
 
The undersigned agrees that, as of the date written below, the undersigned shall
become a party to the Agreement, and shall be fully bound by, and subject to,
all of the covenants, terms and conditions of the Agreement as a “Shareholder,”
as though an original party thereto.  The undersigned represents and warrants
that the representations and warranties set forth in Section 3.1 of the
Agreement are true and correct in all respects as of the date hereof.
 
This joinder agreement and all claims or causes of action based upon, arising
out of, or related to this Agreement (whether based on contract, equity, tort or
any other theory) shall be governed by and construed in accordance with the laws
of the State of Delaware (excluding choice‑of‑law principles of the laws of such
State that would permit the application of the laws of a jurisdiction other than
such State), without regard to any applicable conflicts-of-law principles.
 
IN WITNESS WHEREOF, the undersigned has executed this Joinder as of the [__]th
day of [______________], [____].
                                                                                   
 
[__________________________]
 
                                            By:______________________________
Name:
Title:
 